Citation Nr: 0206318	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  92-15 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.

2.  Entitlement to an increase in a 30 percent rating for 
bronchial asthma with allergic vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	Alan J. Nuta, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1991 RO decision which denied an increase in a 10 
percent rating for service-connected bronchial asthma with 
allergic vasomotor rhinitis.  This appeal also stems from an 
April 1992 RO decision which found that the veteran had not 
submitted new and material evidence to reopen a previously 
denied claim for service connection for a right knee 
disorder.  The case was remanded by the Board in November 
1993.  By an April 1997 decision, the RO increased the rating 
for bronchial asthma with allergic vasomotor rhinitis to 
30 percent.  

In December 1999, the Board issued a decision which, in 
pertinent part, denied the application to reopen the claim 
for service connection for a right knee disorder, and denied 
an increase in the 30 percent rating for bronchial asthma 
with allergic vasomotor rhinitis.  The veteran then appealed 
these issues to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2001, the VA Secretary 
filed an unopposed motion to remand this matter back to the 
Board for consideration of the newly enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat, 2096 
(2000).  In July 2001 the Court issued an order granting the 
VA Secretary's motion, and the case was subsequently returned 
to the Board.  By a November 2001 letter, the Board gave the 
veteran's attorney an opportunity to submit additional 
evidence and argument, but no response was received.


FINDINGS OF FACT

1.  In June 1989, the Board denied the veteran's claim for 
service connection for a right knee disorder.  Evidence 
received since the June 1989 Board decision is cumulative or 
redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  The veteran's bronchial asthma is not more than moderate; 
pulmonary function test results do not exceed FEV-1 of 56 to 
70 percent predicted or FEV-1/FVC of 56 to 70 percent; and at 
least monthly visits to a physician for required care or 
exacerbation or intermittent courses of systemic 
corticosteroids are not demonstrated.  His allergic vasomotor 
rhinitis has been minimally symptomatic; it does not involve 
definite atrophy of intranasal structure and moderate 
secretion; it does not involve polyps; and it does not 
involve greater than 50 percent obstruction of the nasal 
passages on both sides or complete obstruction of one side.


CONCLUSIONS OF LAW

1.  The evidence received since the June 1989 Board decision 
denying service connection for a right knee disorder is not 
new and material; the claim is not reopened; and the June 
1989 decision of the Board is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. §§ 3.156(a) (2001).

2.  The criteria for a rating in excess of 30 percent for 
bronchial asthma with allergic vasomotor rhinitis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  
4.20, 4.31, 4.97, Diagnostic Codes 6501, 6602 (1996); 
38 C.F.R. §§  4.31, 4.97, Diagnostic Codes 6522, 6602 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VA Secretary's motion and the Court order in this case 
require that the Board address VA compliance with the notice 
and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In brief, the VCAA, and a companion VA 
regulation, provide that the VA shall notify a claimant of 
the evidence necessary to substantiate a claim, and the VA 
has a duty to assist in developing evidence pertinent to a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

The early case law from the Court, following enactment of the 
VCAA, including near the time of the joint motion/Court order 
in the present appeal, was that cases involving almost any VA 
claim had to be remanded to determine the applicability of 
the VCAA.  See, e.g., Holliday v. Principi, 14 Vet.App. 280 
(2001).  However, the case law has evolved, and the Court has 
more recently recognized that the VCAA does not apply and 
remands are not required in a number of situations, such as 
when a case turns on the law rather than the evidence, or 
when the record shows the evidence has already been fully 
developed and that there is no reasonable possibility that 
further development would aid in substantiating a claim.  
See, e.g., Wensch v. Principi, 15 Vet.App. 362 (2001).

The file shows that through correspondence, rating decisions, 
the statement of the case, and supplemental statements of the 
case, the veteran has received repeated notices of what 
evidence is required to reopen and substantiate the claim for 
service connection for a right knee disorder, and to 
substantiate the claim for an increased rating for bronchial 
asthma with allergic vasomotor rhinitis.  He is represented 
by an attorney who is versed in the law and should have 
actual knowledge of what is required to substantiate the 
claims.  The notice requirements of the VCAA are clearly 
satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

With regard to the duty to assist, the veteran and his 
representative have been given numerous opportunities to 
submit any other evidence, most recently after the case was 
returned to the Board by the Court.  The VCAA itself suggests 
there is no duty on the part of the VA to assist a veteran as 
to an application to reopen a previously denied claim until 
new and material evidence is presented (i.e., until the claim 
has been reopened by new and material evidence).  New 
38 C.F.R. § 3.159(c) provides that, in an application to 
reopen a previously denied claim, the VA will assist the 
applicant in obtaining relevant identified VA and non-VA 
records; however, this new regulation provision only applies 
to claims to reopen received by the VA on and after August 
29, 2001, and is not applicable to the present appeal.  66 
Fed. Reg. 45,620, 45,630.  Even assuming this new provision 
was applicable to the present appeal, such is of no 
consequence as the file shows that the RO has made reasonable 
attempts to obtain all relevant evidence as to both issues on 
appeal.  

Prior to the VCAA, as well as since its enactment, there is 
no VA duty to assist by providing a VA medical examination in 
an application to reopen a claim with new and material 
evidence.  In fact, any requirement of providing a VA medical 
examination before a claim is reopened would make the concept 
of finality of decisions largely meaningless.  New 38 C.F.R. 
§ 3.159(c)(4)(iii) indicates that the VA will not provide a 
VA medical examination until a claim has been reopened by new 
and material evidence.  New 38 C.F.R. § 3.159(c)(4)(iii) only 
applies to requests to reopen filed on or after August 29, 
2001 (66 Fed. Reg. 45,620, 45,631), yet prior law also did 
not require a VA medical examination in applications to 
reopen.  As to the increased rating claim, the veteran has 
been given multiple thorough VA examinations.  

The Board concludes that the duty to assist provisions of the 
VCAA and related regulation have also been satisfied as to 
both issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

II.  Application to reopen claim for 
service connection for a right knee disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

The veteran's claim for service connection for a disorder of 
the right knee was denied by a Board decision dated in June 
1989.  That decision is final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  During the time applicable to 
the present case, "new and material evidence" means evidence 
not previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  [The definition of "new and material evidence" in 
38 C.F.R. § 3.156(a) was recently revised, effective August 
29, 2001, but such latest definition only applies to a claim 
to reopen a finally decided claim received by the VA on or 
after August 29, 2001; thus it does not apply to the instant 
case.  See 66 Fed. Reg. 45620, 45630 (2001).]

The evidence on file at the time of the June 1989 Board 
decision included the veteran's service medical records from 
his October 1967 to October 1970 active duty, and these show 
that on his September 1967 medical examination for service 
entrance, clinical evaluation of his lower extremities noted 
swelling in the right knee.  He reported as medical history 
both a history of a trick or locked knee and that his right 
knee had been swollen for one year.  In November 1967, he 
presented to a service department orthopedic clinic while in 
his fifth week of basic training with complaints of pain in 
his right knee since a football injury sustained two years 
earlier.  He said that he squatted down at that time to pick 
up a ball and his knees gave way and that it felt as if his 
kneecap went towards the left.  He said that he was unable to 
fully extend the knee for a long time.  He complained of 
current pain in the anterior aspect of the knee on full 
extension.  Examination found full range of motion, and no 
atrophy, effusion or instability.  A McMurray's test revealed 
a slight click on both knees.  An X-ray of the right knee was 
interpreted to reveal an irregularity of the bony surface 
distal medial femoral condyle compatible with Pellegrini-
Stieda's disease.  No significant disease was the diagnostic 
impression.  The veteran was again evaluated for complaints 
of right knee pain in May 1968.  He claimed that he had a 
trick knee when playing sports.  He was provided conservative 
treatment to include an Ace wrap.  On the veteran's 
August 1970 medical examination for service separation, a 
clinical evaluation on the lower extremities found no 
abnormalities.  He reported that his knees became painful and 
swollen after prolonged standing.  A reviewing physician 
noted that X-rays were suggestive of osteochondrosis.

The evidence before the Board in June 1989 also included 
post-service VA and private medical records.  A summary of 
treatment provided between January 1972 and September 1972 
shows swelling of the right knee after it had given out 
suddenly while standing.  In late January 1972 a right knee 
meniscectomy was performed.  Subsequent right knee surgery 
(not otherwise identified) was performed in June 1972.  
Private clinical records compiled between May 1986 and 
February 1988 reveal that the veteran was found to have right 
knee degenerative joint disease with a loose osteochondral 
fragment and required a Lenox-Hill brace and rehabilitation 
to improve his mobility.  Degenerative changes with areas 
highly suggestive of intra-articular loose bodies were 
diagnosed on VA X-ray of the right knee in March 1988.  The 
diagnosis at a March 1988 VA examination was degenerative 
arthritis of the right knee.

At a personal hearing in November 1988 the veteran testified 
that he injured his right knee in service while sparring with 
a fellow service member.  He said that he "took a right cross 
and my knee gave out."  He said that when he returned to 
civilian life his right knee gave out on him again in 1971 
while walking down stairs.  He described surgery on his knee 
thereafter and related that he has to wear a brace at all 
times.  

Based on the above summarized evidence, the Board determined 
in June 1989 that the veteran's right knee disorder 
preexisted his active service and that the underlying 
pathology did not increase during service.

The veteran now seeks to reopen his claim for service 
connection for a right knee disorder with the submission of 
additional evidence to support his contention that his right 
knee should be service connected.

The evidence added to the veteran's claims files since the 
June 1989 Board decision and not duplicative of evidence 
previously on file includes medical records of evaluation and 
treatment provided to the veteran both before and after 
service.  The preservice clinical records include medical 
records relating to the veteran's stay at the St. Dominic's 
Home and the Lt. Joseph P. Kennedy Home.  These records 
compiled between 1952 and 1964 note various ailments but do 
not refer to a right knee problem.  Among other submitted 
records is a statement dated in June 1994 from Luis Caplin, 
M.D., who stated that the veteran had been treated at his 
office on many occasions since 1982, mainly for complaints of 
articular pain, particularly in the knees and ankles.  Dr. 
Caplin noted that the veteran related a history of a knee 
injury in May 1968 while in the Army.  Dr. Caplin added that 
current treatment of the veteran's knees provided only 
temporary relief of his symptoms.  

Additional medical records submitted since the June 1989 
Board decision include reports of VA examinations provided to 
the veteran between 1991 and 1998 as well as VA outpatient 
treatment records from 1986 to 1995.  These records note the 
history of right knee surgeries since service and include a 
diagnosis of arthritis of both knees.

In the June 1989 decision, the Board found that a right knee 
disability preexisted service without aggravation therein.  
The medical records from before service (showing various 
ailments but not addressing any right knee problem) which 
have been submitted since the June 1989 Board decision may be 
considered new, but they are not material.  Given the content 
of the recently submitted medical records from prior to 
service, such records are simply not probative on the 
question of the presence or absence of a right knee condition 
before service.  These records do not bear directly or 
substantially upon the matter under consideration nor are 
they so significant that they require consideration to fairly 
decide the merits of the claim.  Thus they are not material 
evidence.  The post-service medical evidence submitted since 
the June 1989 Board decision is cumulative of previously 
presented evidence.  Specifically, the recently submitted 
post-service medical evidence contains the same clinical 
impressions of right knee problems that were in the record 
prior to the June 1989 Board decision.  Such additional 
evidence is thus not new.  Vargas-Gonzales v. West, 12 
Vet.App. 321 (1999).  The recently submitted medical records 
concerning the right knee from many years after service do 
not tend to show that the preservice condition was aggravated 
by service, and thus these additional medical records are not 
material evidence.  

Since the June 1989 Board decision, the veteran has 
reiterated his previously made assertions with regard to 
service connection for a right knee disorder.  His latest 
assertions are redundant or cumulative, and thus not new 
evidence. 

In sum, the evidence submitted since the June 1989 Board 
decision is not both new and material.  Thus, the claim for 
service connection for a right knee disorder has not been 
reopened, and the June 1989 Board decision remains final.

III.  Increased rating for bronchial asthma 
with allergic vasomotor rhinitis

The veteran claims an increase in a 30 percent rating for 
service-connected bronchial asthma with allergic vasomotor 
rhinitis. 

On a VA examination in June 1991, in connection with his 
current claim, the veteran complained of breathing problems.  
An objective examination of the respiratory system noted 
occasional expiratory wheezes.  An X-ray of the lungs was 
within normal limits.  The veteran's medications were noted 
to include Theo-Dur and several inhalers, Proventil and 
Ventolin.  Chronic obstructive pulmonary disease was 
diagnosed.  

A VA chest X-ray in August 1991 was interpreted to reveal no 
acute disease.  A computerized tomography (CT) scan of the 
maxillofacial area in September 1991 found the paranasal 
sinuses to be well pneumatized.  There was hypertrophy of the 
left middle turbinate when compared to the right.  

In statements in November 1991 and later, Dr. Caplin reported 
that the veteran had been under treatment since 1982 for 
several conditions to include bronchial asthma and allergic 
rhinitis.

On VA general medical examination in February 1994, the 
veteran complained that he could not do anything because of 
chronic asthma.  Medical history on this examination noted 
that he had suffered from asthma and had a history of 
rhinitis.  It was noted that he used a Proventil puff daily 
and a nasal inhaler.  He had not been on steroids and has not 
had any hospitalization.  He complained of some dyspnea on 
exertion.  On physical examination, the nose was found to be 
congested.  Respiration was noted to be more prolonged with 
expiration than inspiration.  No wheezes were heard.  
Clinical findings and pulmonary function testing were 
consistent with chronic obstructive pulmonary disease with 
air trapping and deficient defect of a mild nature.  Mild 
bronchial asthma and chronic rhinitis were diagnosed.

On VA examination in November 1994 the veteran reported that 
his asthma was worse in the winter and required the use of an 
inhaler every day.  He further reported that he required no 
hospitalization for his asthma and was last seen in the 
emergency room for this disorder in 1980.  He complained of 
wheezing at night.  Nose congestion was reported.  His 
trachea central breath sounds were equal with occasional 
rhonchi.  Expiration was normal.  Chest X-ray was reported as 
normal and pulmonary function test results were reported to 
reveal reversible obstructive airway disease.  Diagnoses 
included bronchial asthma and chronic rhinitis.

On VA trachea and bronchi examination in January 1996 the 
veteran reported that he suffers from asthma all year round.  
He reported that it is made worse by allergens such as dust 
and pollens.  He said that he wheezes every day and uses a 
pump on a daily basis.  He reported dyspnea on exertion when 
walking fast.  Objective examination noted expiratory wheezes 
of both lungs.  Pulmonary function studies reportedly showed 
moderate reversible obstructive airway disease consistent 
with asthma.  Moderate bronchial asthma was the diagnosis.  

Pulmonary function test in November 1996 revealed obstructive 
airway disease with good bronchodilator response.  Air 
trapping was shown.  FEV-1 was 50 percent of predicted.  FEV-
1/FVC ratio was 59 percent.  Diffusion capacity of the lung 
for carbon monoxide (DLCO) was 80 percent of predicted.  A 
subsequent pulmonary function test in November 1996 disclosed 
an FEV-1 of 72 percent of predicted.  FEV-1/FVC ratio was 67 
percent.  DLCO was 80 percent of predicted.

VA outpatient treatment records in the 1990s primarily refer 
to unrelated ailments.  He was noted in February 1993 and 
February 1996 to have respiratory complaints.  These 
complaints were attributable in February 1993 to allergic 
rhinitis and in February 1996 to possible streptococcal 
pharyngitis.

On VA pulmonary examination in December 1997, the veteran 
reported that his asthma caused him to go to an emergency 
room for treatment approximately once a year.  He complained 
of current difficulty sleeping, shortness of breath, dry 
cough, and nasal allergies with a runny nose.  He was not 
taking steroids.  It was indicated that pulmonary function 
testing had demonstrated that he had moderate obstructive 
disease with response to bronchodilators and normal diffusing 
capacity.  Physical examination noted bilateral rhonchi of 
the lungs.  An ENT (ear, nose, and throat) examination was 
normal.  Diagnoses included bronchial asthma and vasomotor 
rhinitis.  

Pulmonary function testing in October 1998 found mild 
obstructive airflow patterns with significant bronchodilator 
response in FEV-1.  FEV-1 was 80 percent of predicted.  FEV-
1/FVC ratio was 61 percent.  DLCO was 93 percent of 
predicted.  

On respiratory examination in November 1998, the veteran 
reported wheezing on a daily basis and dyspnea on exertion.  
He said he took medication every day, Proventil and Theo-Dur, 
and that he visited the emergency room if necessary.  He 
reported that he visited the emergency room during the 
previous summer and that for 2 and 3 weeks at the end of the 
summer he was somewhat incapacitated.  Examination of his 
chest noted bilateral rhonchi but no bronchospasm.  ENT 
examination was negative.  Reversible moderate obstructive 
pulmonary or airway disease was reported as being indicated 
by diagnostic testing.  The clinical diagnosis was moderate 
bronchial asthma.

When rating the veteran's service-connected disability, the 
entire medical history must be considered. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

It is noted that the criteria for rating respiratory 
disorders to include asthma and rhinitis were revised while 
this claim for an increased rating has been pending.  This 
became effective in October 1996.  Either the old or new 
version of the rating criteria may apply to his case, 
although the new rating criteria may only apply to the period 
of time since their effective date.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991); VAOPGCPREC 3-2000.    

Under the old criteria (pre October 1996 change) bronchial 
asthma is rated 30 percent for a moderate condition, with 
asthmatic attacks rather frequent (separated by only 10 to 
14-day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating is assigned for severe 
bronchial asthma, with frequent attacks of asthma (one or 
more attacks weekly) marked dyspnea on exertion between 
attacks with only temporary relief by medication, with more 
than light manual labor precluded.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).  

Under the new rating criteria (since October 1996), bronchial 
asthma is rated as 30 percent disabling with FEV-1 of 56 to 
70 percent of that predicted; or FEV-1/FVC of 56 to 70 
percent; or daily inhalational or oral bronchodilator 
therapy; or inhalational anti-inflammatory medication.  For a 
60 percent rating there must be FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or as least 
monthly visits to a physician for required care of 
exacerbations; or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2001).

The findings on VA examinations in 1997 and 1998 reveal only 
moderate obstructive disease/bronchial asthma with good 
response to bronchodilators.  While the veteran complains of 
daily wheezing and said that he uses inhalers daily, clinical 
examinations of his chest were only significant for bilateral 
rhonchi.  There were no wheezes or rales noted and the 
veteran did not exhibit bronchospasm.  These findings are 
consistent with no more than a 30 percent rating under the 
old rating criteria.  Pulmonary function test results in 1996 
and 1998 essentially show FEV-1/and FEV-1/FVC readings that 
more nearly approximate the 30 percent rating under 
Diagnostic Code 6602.  Indeed, testing performed in 1998, 
showed that the FEV-1 value was more consistent with a 10 
percent rating.  In any case, there is simply no evidence to 
show that the veteran has the pathology required to establish 
entitlement to a higher 60 percent rating for bronchial 
asthma under the new rating criteria.  

The veteran's condition also includes allergic vasomotor 
rhinitis.  Under the old rating criteria, this may be rated 
by analogy (38 C.F.R. § 4.20) to chronic atrophic rhinitis.  
The old rating criteria provide that chronic atrophic 
rhinitis is rated 10 percent when there is definite atrophy 
of intranasal structure and moderate secretion.  38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1996).  Under the new rating 
criteria, allergic or vasomotor rhinitis is rated 10 percent 
when there are no polyps but there is greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6522 (2001).  The medical records in recent years, while 
noting the veteran's subjective complaints, for the most part 
show normal findings on ENT evaluation.  There have been 
occasional notations of nasal congestion, but generally the 
rhinitis has been asymptomatic or minimally symptomatic.  The 
medical records do not show the requirements for a 10 percent 
for allergic vasomotor rhinitis under either the old or new 
rating criteria, and thus a 0 percent rating is appropriate 
for this aspect of the respiratory condition.  38 C.F.R. 
§ 4.31.

The weight of the evidence demonstrates that bronchial asthma 
with allergic vasomotor rhinitis is no more than 30 percent 
disabling.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim for an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

The application to reopen the claim for service connection 
for a right knee disability is denied.

An increase in a 30 percent rating for bronchial asthma with 
allergic vasomotor rhinitis is denied.





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

